Citation Nr: 1758543	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint (DJD) and disc disease (DDD) of the lumbar spine prior to June 5, 2012, and in excess of 20 percent beginning June 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from August 1974 to November 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned an initial 10-percent rating, effective February 9, 2007.  An October 2012 rating decision increased the rating for the lumbar spine disability to 20 percent, effective June 5, 2012.  As higher ratings are available before and after June 5, 2012, the claim for a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding is associated with the electronic claims file.  In a January 2017 letter, the Board informed the Veteran that the VLJ who conducted the December 2011 hearing is no longer with the Board and offered him another hearing.  In January 2017 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

In September 2014, the Board denied the claim for an evaluation in excess of 10 percent for a lumbar spine disability prior to June 5, 2012, and for an evaluation in excess of 20 percent for a lumbar spine disability thereafter.  The Veteran appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Order, the Court vacated the part of Board's September 2014 decision that denied the claim for a rating in excess of 10 percent for a lumbar spine disability prior to June 5, 2012, and the claim for a rating in excess of 20 percent for a lumbar spine disability after June 5, 2012, and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR). 

In September 2015 and in April 2017, the Board remanded this matter for additional development.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In June 2016, an addendum opinion regarding the flare-ups of the Veteran's service connected lumbar spine disability stated that the Veteran did have an additional decrease in his range of motion when experiencing a flare-up.  However, the examiner failed to set forth the loss of range of motion on flare-up.  In fact, the examiner later provided a contradictory finding that the same limitations of motion existed even though he stated that the Veteran had additional decrease in range of motion on flare-up.  The Board is unable to evaluate these findings and as such, finds that the June 2016 VA addendum is of no probative value.  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10 .

Moreover, the VA examiner should also provide retrospective medical opinions addressing the degree of functional ability during flare-ups of the Veteran's service-connected lumbar spine disability based on the Veteran's description of his flare-ups during the March 2008, June 2012, and July 2015 VA examinations. See Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Lastly, in an October 2017 letter, the Veteran stated that he is presently experiencing some numbness in his right leg that his doctor stated could be related to a nerve issue. 

In light of the above, the Board finds that a new VA examination is warranted to determine the severity of the Veteran's service connected back disability, to include all orthopedic and neurological manifestations.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new VA examination, by an appropriately qualified physician (M.D.), to determine the current nature and severity of his service-connected disability of the lumbar spine.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examination should set out orthopedic and neurological findings indicating the extent and severity of the Veteran's service-connected low back disability.  If a separate neurological examination is necessary, that examination should be scheduled.  The examiner should:

(a) In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service-connected low back disability. All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated.

(b) In setting out orthopedic findings, the examiner should conduct range of motion testing of the Veteran's lumbar spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) Render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(d) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

(e) The examiner should also provide a retrospective opinion, as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence, for the March 2008, June 2012, and July 2015 VA examinations. For each examination, the examiner is asked to provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time. If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training)..

(f) The examiner is also asked to reconcile the June 2016 addendum report and the VA examination performed in May 2017.

The examiner should set forth the complete rationale for all conclusions reached.

2.  After ensuring compliance with the development requested above, readjudicate the claim, to include consideration of whether a separate rating for neurological manifestations is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

